Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 5, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  152886                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 152886
                                                                   COA: 329343
                                                                   Kent CC: 13-011957-FC
  DREW EVERTT GARNER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 23, 2015
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 5, 2016
           p0928
                                                                              Clerk